These are companion cases in which appellants, being complainants in the court below, sought respectively by bills filed May 31, 1930, to have the tax assessments levied against their respective parcels of real estate declared void on several grounds.
On July 3, 1930, the complainants were amended to seek injunction of tax sale of the involved property. Injunction was denied. In the McAllister Realty Company case *Page 448 
amended and supplemental bill was filed March 22, 1932, and in the Richard McAllister case supplemental bill was filed March 17, 1932. The supplemental bills sought to have tax sale certificates issued on the sale for non-payment of taxes held void and cancelled as clouds on title.
On final hearing, after the taking of much testimony, final decrees dismissing the bills of complaint were entered in which it was decreed and the Chancellor held and adjudged.
"Plaintiff relied largely upon the case of West Virginia Hotel Corporation v. Foster, 132 So. 842. It is my opinion, however, that the instant case is governed by the holdings in the cases of Hackney v. McKinney, 151 So. 524, and Draughon v. Heitman, 168 So. 838. The cited cases quote with approval from the case of Liggett Co. v. Lee, 288 U.S. 517, 53 S.Ct. 481,77 L.Ed. 929, which holds that plaintiff's remedy is not by a bill in chancery seeking to void the entire tax roll, or any part of it, but to apply for a writ of mandamus to compel the tax officials to do their duty. There being a complete and adequate remedy at law, plaintiff has no standing in a court of equity. Therefore,
"IT IS ORDERED, ADJUDGED and DECREED that the bills of complaint be and the same are hereby dismissed, and the lispendens heretofore filed and entered in each cause be and the same are hereby canceled and held for nought."
No useful purpose may be served by repeating here what we have said in the opinions cited and followed by the Chancellor.
The records disclose no reversible error and the decrees appealed from are affirmed.
So ordered.
  Affirmed. *Page 449
TERRELL, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., disqualified.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.